Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-9 are currently pending and are examined on the merits herein.

     Priority

	Acknowledgment is made of applicant's claim for foreign priority.  It is noted, however, that applicant has not provided English translations of the certified copies of the Chinese applications (201911059942.6 & 201910731106.1) as required by 35 U.S.C. 119(b).  Nonetheless, the priority date of the instant invention is August 08, 2019 (the date of the Chinese Application 201910731106.1).  Without the English translations, one cannot ascertain if the instant invention is present in the Chinese applications.  Therefore, art prior to the instant application, but not before the date of the Chinese applications may be cited against the claims.

						 IDS

	The information disclosure statement (IDS) submitted on 06/22/22 is acknowledged and has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Objections

Claim 6 is objected to because of the following informalities:  Claim 6 recites crystal D form “of” and failed to define what said form is derived from.  Consequently, the term “of” needs to be deleted from the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of 35 U.S.C. 112(b):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1-9 recite the limitations "the X-ray powder diffraction" in claim 1, line 1; “the differential scanning calorimetry curve” in claim 6, line 2; and “the thermogravimetic analysis curve” in claim 8, line 2.  Specifically, the claims contains no earlier recitation or limitation of said terms and thus is unclear as to what element the limitations were making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claims.

Conclusion
No claims are allowed.

The examiner further acknowledges that the closest prior art are the unpublished Chinese Applications submitted in Applicant’s own IDS.  CN2019107311061 and/or CN2019110599426 teach a crystal form of pyrazine-2(1H)-ketone compound and method of preparing said compound of Formula (II) wherein the crystal form of Formula (II) possesses X-ray powder diffraction pattern thereof has characteristic diffraction peaks similar to the instant invention at the following angles: 9.42, 26.28, and 27.72.  However, such art is unpublished and is thus unavailable as prior art.  Consequently, no published prior art anticipates or renders obvious the instant invention.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/292022